Title: Resolution of the New York Legislature Calling for a Convention of the States to Revise and Amend the Articles of Confederation, [20 July 1782]
From: Hamilton, Alexander
To: 



[Poughkeepsie, New York, July 20, 1782]

The Senate again resolved itself into a Committee of the Whole, to take into Consideration the State of the Nation; and after some considerable Time spent therein, the President resumed the Chair, and Mr. Ten Broeck from the said Committee, delivered in a Report; which he read in his Place, and delivered in at the Table, where it was again read, considered by Paragraphs, and agreed to. Whereupon the Senate came into the following Resolutions, viz.
Resolved, That it appears to this Legislature; after full and solemn Consideration of the several Matters communicated by the Honorable the Committee of Congress, relative to the present Posture of our Affairs, foreign and domestic, and contained in a Letter from the Secretary for foreign Affairs respecting the Former, as well as of the Representations from Time to Time made by the Superintendent of the Finances of the United States, relative to his particular Department—That the Situation of these States is in a peculiar Manner critical, and affords the strongest Reason to apprehend from a Continuance of the present Constitution of the Continental Government; a Subversion of public Credit; and Consequences highly dangerous to the Safety and Independence of these States.
Resolved, That while this Legislature are convinced by the before-mentioned Communications, that notwithstanding the generous Intentions of an Ally from whom we have experienced, and doubtless shall still experience all possible Support; Exigencies may arise to prevent our receiving pecuniary Succours hereafter, in any Degree proportioned to our Necessities—They are also convinced from Facts within their own Knowledge, that the Provisions made by the respective States for carrying on the War, are not only inadequate to the End, but must continue to be so, while there is an Adherence to the Principles which now direct the Operation of public Measures.
Resolved, That it is also the Opinion of this Legislature, that the present Plan instituted by Congress for the Administration of their Finances, is founded in Wisdom and sound Policy—That the salutary Effects of it, have already been felt in an extensive Degree; and that after so many violent Shocks sustained by the public Credit, a Failure in this System, for Want of the Support which the States are able to give, would be productive of Evils too pernicious to be hazarded.
Resolved, That it appears to this Legislature, that the present British Ministry, with a Disposition not less hostile than that of their Predecessors, taught by Experience to avoid their Errors, and assuming the Appearance of Moderation, are pursuing a Scheme calculated to conciliate in Europe, and seduce in America—That the œcomical Arrangements they appear to be adopting, are adopted to enlarging the Credit of their Government, and multiplying its Resources, at the same Time that they serve to confirm the Prepossessions and Confidence of the People; and that the Plan of a defensive War on this Continent, while they direct all their Attention and Resources to the Augmentation of their Navy, is that which may be productive of Consequences ultimately dangerous to the United States.
Resolved, That it is the Opinion of this Legislature, that the present System of these States, exposes the common Cause to a precarious Issue, and leaves us at the Mercy of Events over which we have no Influence; a Conduct extremely unwise in any Nation, and at all Times, and to a Change of which we are impelled at this Juncture, by Reasons of peculiar and irresistable Weight; and that it is the natural Tendency of the Weakness and Disorders in our national Measures, to spread Diffidence and Distrust among the People, and prepare their Minds to receive the Impressions the Enemy wish to make.
Resolved, That the general State of European Affairs, as far as they have come to the Knowledge of this Legislature, affords in their Opinion, reasonable Ground of Confidence, and assures us, that with judicious vigorous Exertion on our Part, we may rely on the final Attainment of our Object; but far from justifying Indifference and Security, calls upon us by every Motive of Honor, good Faith and Patriotism, without Delay, to unite in some System more effectual, for producing Energy, Harmony and Consistency of Measures, than that which now exists, and more capable of putting the common Cause out of the Reach of Contingencies.
Resolved, That in the Opinion of this Legislature, the radical Source of most of our Embarrassments, is the Want of sufficient Power in Congress, to effectuate that ready and perfect Co-operation of the different States, on which their immediate Safety and future Happiness depend—That Experience has demonstrated the Confederation to be defective in several essential Points, particularly in not vesting the fœderal Government either with a Power of providing Revenue for itself, or with ascertained and productive Funds, secured by a Saction so solemn and general, as would inspire the fullest Confidence in them, and make them a substantial Basis of Credit—That these Defects ought to be without Loss of Time repaired, the Powers of Congress extended, a solid Security established for the Payment of Debts already inured, and competent Means provided for future Credit, and for supplying the current Demands of the War.
Resolved, That it appears evidently to this Legislature, that the annual Income of these States, admitting the best Means were adopted for drawing out their Resources, would fall far short of the annual Expenditure; and that there would be a large Deficiency to be supplied on the Credit of these States; which, if it should be inconvenient for those Powers to afford, on whose Friendship we justly rely, must be sought for from Individuals, to engage whom to lend, satisfactory Securities must be pledged for the punctual Payment of Interest, and the final Redemption of the Principal.
Resolved, That it appears to this Legislature, that the aforegoing important Ends, can never be attained by partial Deliberations of the States, separately; but that it is essential to the common Welfare, that there should be as soon as possible a Conference of the Whole on the Subject; and that it would be adviseable for this Purpose, to propose to Congress to recommend, and to each State to adopt the Measure of assembling a general Convention of the States, specially authorised to revise and amend the Confederation, reserving a Right to the respective Legislatures, to ratify their Determinations.
Ordered, That Mr. Paine carry a Copy of the aforegoing Resolutions, to the Honorable the House of Assembly, and request their Concurrence thereto.
